Citation Nr: 1431639	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-47 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable disability rating for residuals of a coccyx fracture.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1989 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran presented testimony before the undersigned in a September 2013 videoconference hearing, and a transcript of that hearing is of record.

Additional evidence was received and associated with the Veteran's virtual files after the September 2013 Board hearing and subsequent to the issuance of the statement of the case in 2010.  However, there records are found to be essentially duplicative of other post-service treatment records documenting more recent treatment for headaches and while they also include records that are pertinent to the increased rating claim, this claim is being partially granted and statements from the Veteran's representative at the time of the hearing clearly imply that he is waiving the RO's initial consideration of any subsequently obtained evidence.


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran's headaches are of service onset or otherwise related to the Veteran's military service. 

2.  The Veteran's coccyx disability is manifested by pain and tenderness and is analogous to complete or partial removal of the coccyx with painful residuals.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309 (2013).

2.  The criteria for a disability rating of 10 percent, but not greater, for a coccyx disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.72, Diagnostic Code 5298 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A.  § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to provide VA with any evidence pertaining to the claim.  The February 2009 letter told him to provide any relevant evidence in his possession.  Pelegrini II, at 120-21.  Any questions as to the appropriate disability ratings or effective dates to be assigned are moot, and no further notice is needed, because the Board has concluded that the preponderance of the evidence is against the claim for service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Board finds that the RO has made all appropriate attempts to identify pertinent records identified by the Veteran.  

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with examinations of her headaches and coccyx disability in June 2009, and another coccyx examination in March 2014.  With respect to the adequacy of these examinations, the Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that these examination reports and opinions are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged weaknesses in the examination.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that she suffers from headaches as a result of military service.

Service connection may be granted for disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503 (1992).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic disease of the nervous system, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required for an organic disease of the nervous system when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013).

To establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Turning to the facts in the instant case, regarding the first Hickson element, evidence of a current disability, the evidence of record indicates that the Veteran has been diagnosed with headaches.  The first Hickson element, evidence of a current disability, is accordingly met.  

With respect to the second Hickson element, an in-service disease or injury, the Veteran complained of headaches in service.  For example, in March 1996, the Veteran complained of a headache of three days' duration following a fall down a stairway.  The second Hickson element is accordingly met.  

With respect to the third Hickson element, medical nexus, the Veteran underwent a VA examination in June 2009.  The examiner noted that the Veteran complained of experiencing headaches for many years, and that that her headaches had worsened approximately four years before the examination.  The examiner noted that the Veteran did not receive recurrent treatment in service for headaches, and that the Veteran responded "no" on her May 1996 discharge examination to the question of whether she experienced frequent or severe headaches.  The examiner noted that the Veteran was involved in a motor vehicle accident in May 2000, at which time she complained of headaches.  In August 2008, the Veteran complained of headaches for the preceding three weeks.  Upon review of this evidence, the examiner found that it was less likely than not that the Veteran's current headaches were a continuation of the headaches that she experienced in service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records showed no chronic headache condition, and the examiner noted that the Veteran had experienced intercurrent automobile accidents after service.

To the extent that the Veteran herself believes that her headaches are related to her military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (that is, experiencing physical symptoms associated with headache pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with an examination based in part on the competency of these observations.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of headaches, the issue of causation of headache pain is a medical determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's headaches are related to her military service, the Board ultimately affords the objective medical evidence of record, which fails to find a connection between the Veteran's headaches and her military service, with greater probative weight than these lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with her headaches, and it finds that she has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for a headache disability until May 2000 at earliest, or approximately four years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Furthermore, in August 2008, the Veteran stated that she had experienced headaches only for the preceding three weeks.  Additionally, the Veteran was given an opportunity to provide records that would support her contention that she complained about headaches to a medical provider shortly after her discharge from service, but she did not provide any such evidence.  Thus, while the Board has considered the lay contentions that the Veteran experienced symptoms associated with a headache disability soon after military service, the Board finds that the weight of the evidence, including the four-year gap between the Veteran's separation from service and her seeking treatment for a headache disability, does not support a finding of continuous symptoms since active duty.  Therefore, the Board concludes that the Veteran's allegations of continuity of symptomatology are not credible, and that the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that a headache disability was not shown within one year following separation from service.  Consequently, presumptive service connection is also not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's headaches are not related to her military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied.  The benefit sought on appeal is accordingly denied. 

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran underwent a VA examination in June 2009, at which time she stated that her coccyx had not healed since her in-service injury, and it still hurt daily when she sat down.  The Veteran indicated that she had to sit on a special cushion when sitting for long periods of time.  The Veteran treated her pain with over-the-counter medications, and they provided fair pain relief.  The condition did not affect the motion of a joint.  The examiner noted that the Veteran had tenderness of the coccyx with no other findings.  The Veteran could stand for 15 minutes at a time and walk for one block.  Radiographic testing indicated that the Veteran had minimal anterior displacement of the third segment of the coccyx, which was found to be of uncertain clinical significance.  The Veteran was also able to complete activities of daily living and drive.  

VA examination in March 2014 revealed that the Veteran complained of intermittent, throbbing pain in the lower back which occurred once every 6 weeks or more and lasted 2 to 3 day.  No weakness/numbness was reported in the lower extremities, and there were no bladder problems.  X-rays did not reveal arthritis.  The Veteran did report flare-ups at the rate of 2 to 3 every other month.  Forward flexion was to 90+ degrees and there was no objective evidence of pain on motion.  Extension was 30+, and again, there was no objective evidence of pain on motion.  Left lateral flexion, right lateral flexion, right lateral rotation, and left lateral rotation were also 30+, without evidence of pain on motion.  There was no greater limitation with repetitive testing.  Strength testing revealed 5/5 throughout and there was no muscle atrophy.  Sensory examination was also negative.  

With regard to the most appropriate diagnostic code in this case, the Board observes that the Veteran's residuals of a coccyx fracture is currently rated under Diagnostic Code 5235, applicable to vertebral fracture or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013).  The Board finds that Diagnostic Code 5298 would be a more appropriate code in this case, because Diagnostic Code 5298 specifically contemplates disability involving the coccyx.  The General Rating Formula for Diseases and Injuries of the Spine is specifically noted to apply to Diagnostic Codes 5235 to 5243; there is no reference to Diagnostic Code 5298.  Under Diagnostic Code 5298, applicable to removal of the coccyx, a noncompensable rating is assigned for partial or complete removal of the coccyx without painful residuals.  A maximum 10 percent rating is assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2013).

Upon review of the evidence of record, the Board concludes that the Veteran's residuals of a coccyx fracture approximates the 10 percent rating under Diagnostic Code 5298, which is the maximum rating assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.7 (2013).  While the Veteran's coccyx has not been removed, the Veteran has complained of painful residuals and difficulty walking and sitting.  In addition, there was objective evidence of palpable tenderness over the coccyx during VA examination.  Accordingly, the Board finds that a 10 percent disability rating under Diagnostic Code 5298 applies.  An additional rating under the General Rating Formula for Diseases and Injuries of the Spine is not for application, because, as noted above, it applies to a different part of the anatomy entirely.  In addition, to assign any additional rating for limitation of motion with pain would constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2013).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the assigned schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(2) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it is not necessary to go any further than the first step of the analysis.  The rating criteria are not inadequate.  While this decision grants the Veteran the maximum schedular ratings for residuals of a coccyx fracture, the Board finds that the rating criteria reasonably contemplate the symptoms associated with the Veteran's disability.  It does not appear that the Veteran has an exceptional or unusual disability.  Instead, she merely disagreed with the previously-assigned rating for her level of impairment.  She does not have any symptoms associated with her service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  While the Veteran is not working, the Veteran has stated, for example in June 2009, that she stopped working because her employer downsized.  Furthermore, the Veteran indicated that her nonservice-connected headaches, rather than her service-connected residuals of a coccyx injury, played a role in her leaving employment.  Therefore, the Board finds that a claim of entitlement to TDIU has not been raised.












ORDER

Service connection for headaches is denied.

A 10 percent rating, but not higher, for residuals of a coccyx fracture is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


